UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6701



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


WARREN STEWART, a/k/a Ron Stewart,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Wheeling.     Frederick P. Stamp, Jr.,
Chief District Judge. (CR-91-89, CA-98-82)


Submitted:   August 30, 2000              Decided:   September 7, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Warren Stewart, Appellant Pro Se. Samuel Gerald Nazzaro, Jr., As-
sistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Warren Stewart seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000) as time-barred. We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See United States v. Stewart, Nos. CR-91-

89; CA-98-82 (N.D.W. Va. May 10, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2